—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Marlow, J.), dated August 10, 1999, which denied the petition and dismissed the proceeding.
*665Ordered that the appeal is dismissed as academic, without costs or disbursements.
While the instant appeal was pending, the petitioner was released from Auburn Correctional Facility. Accordingly, the petitioner’s habeas corpus proceeding challenging the legality of his detention must be dismissed as academic (see, People ex rel. DeFlumer v Strack, 85 NY2d 966; People ex rel. Alexander S. v Bennett, 251 AD2d 690; People ex rel. Jose S. v Bennett, 251 AD2d 689). In view of this determination, appellate counsel’s application to be relieved as counsel, on the ground that there are no nonfrivolous issues which can be raised on appeal (see, Anders v California, 386 US 738), is denied as academic. Santucci, J. P., S. Miller, Friedmann and Cozier, JJ., concur.